Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group II (claims 4-11 and 13) in the reply filed on November 12, 2021 is acknowledged. However, upon further consideration and search of the prior art, the Examiner has re-joined claims 1-3 and 12 of Group I with the claims of Group II. Therefore, all pending claims 1-13 are examined in this Office action.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Figures 8 and 9 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  Paragraph 0004 in the specification indicates that Figures 8 and 9 are prior art. See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The last step of the method recited in claim 1 concerning “calculating a corrected concentration of hydrogen peroxide” is indefinite since it is not clear how the “measured value obtained during the measured value obtaining” and the “corrected value obtained during the corrected value obtaining” are used to calculate the corrected concentration of hydrogen peroxide in the sample water. It is unclear how the measured value and the corrected value are used in an equation or other mathematical manipulation to calculate the corrected concentration of hydrogen peroxide in the sample water. It is not clear what types of specific “calculations” have to be made using the measured value and the corrected value in order to perform the last step of the method to determine a corrected concentration of hydrogen peroxide. Without knowing this information, one of ordinary skill in the art would not know how to perform the method.  It is noted that paragraph 0059 in the specification and claim 3 recite a specific equation used in the calculation of the corrected concentration of hydrogen peroxide, and this equation would serve to clarify how the last step of the method recited in claim 1 is performed. 
On lines 2-3 of claim 3, the phrase “the concentration of hydrogen peroxide” should be changed to –the corrected concentration of hydrogen peroxide—so as to use the same terminology as recited in claim 1. On line 5 of claim 3, the phrase “the measurement value” lacks antecedent basis and should be changed to –the measured value—so as to use the same terminology as recited in claim 1. 
On line 2 of claim 4, the phrase “the concentration” lacks antecedent basis. On line 14 of claim 4, the phrases “the upstream side” and “the branch position” lack antecedent basis. On line 17 of claim 4, the phrase “the opening and closing” lacks antecedent basis. On line 20 and 22 of claim 4, the phrase “the dissolved oxygen concentration value” lacks antecedent basis. On line 24 of claim 4, the phrase “the dissolved oxygen concentration values” lacks antecedent basis. The “calculator” of the hydrogen peroxide concentration measurement system is indefinite since it is not clear how the “measured value” and the “correction value” are used by the calculator to calculate the corrected concentration of hydrogen peroxide in the sample water. It is unclear how the measured value and the correction value are used in an equation or other mathematical manipulation to calculate the corrected concentration of hydrogen peroxide in the sample water. It is not clear what types of specific “calculations” have to be made using the measured value and the correction value in order to determine a corrected concentration of hydrogen peroxide. Without knowing this information, one of ordinary skill in the art would not understand how the system functions.  It is noted that paragraph 0059 in the specification and claims 7 and 13 recite a specific equation used in the calculation of the corrected concentration of hydrogen peroxide, and this equation would serve to clarify how the calculator recited in claim 4 functions. See this same problem in claims 5 and 6. 
On line 4 of claim 5, the phrase “a measurement value acquisition mode” should be changed to –a measured value acquisition mode—in order to use the same terminology as recited in claim 4. 
 On line 6 of claim 6, the phrase “a measurement value acquisition mode” should be changed to –a measured value acquisition mode—in order to use the same terminology as recited in claim 4. 
On lines 2-3 of claim 7, the phrase “the hydrogen peroxide concentration” should be changed to –the hydrogen peroxide corrected concentration—so as to use the same terminology as recited in claim 4. On line 5 of claim 7, the phrase “the measurement value” lacks antecedent basis and should be changed to –the measured value—so as to use the same terminology as recited in claim 5. On line 5 of claim 7, the phrase “the measured value acquisition mode” should be changed to –the measurement value acquisition mode-- so as to use the same terminology as recited in claim 5. 
On line 2 of claim 10, the phrase “flow rate stabilizer” should be changed to –flow rate stabilizers—since a flow rate stabilizer is recited as being located downstream of both the first and the second dissolved oxygen concentration measuring analyzers. 
On line 2 of claim 13, the phrase “the hydrogen peroxide concentration” should be changed to –the hydrogen peroxide corrected concentration—so as to use the same terminology as recited in claim 4. On line 5 of claim 13, the phrase “the measurement value” lacks antecedent basis and should be changed to –the measured value—so as to use the same terminology as recited in claim 6. On line 5 of claim 13, the phrase “the measured value acquisition mode” should be changed to –the measurement value acquisition mode-- so as to use the same terminology as recited in claim 6.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action since while the closest prior art to JP 2005-274386 and Carr (US 2007/0238188) cited in the Information Disclosure Statement filed on November 2, 2020 teach of a hydrogen peroxide concentration measurement method and system where a measured value comprising a difference (Δ1) between two dissolved oxygen concentration values is obtained, wherein the two dissolved oxygen concentration values are obtained by measuring a concentration of dissolved oxygen in a sample water obtained from a predetermined position in a water treatment process with a first dissolved oxygen concentration measuring analyzer, and measuring a concentration of dissolved oxygen in a treated water sample obtained by treating the sample water with a hydrogen peroxide decomposition device with a second dissolved oxygen concentration measuring analyzer, these references and none of the other prior art of record teaches or fairly suggests a system and a method for determining a concentration of hydrogen peroxide in a sample water which comprises in addition to obtaining the measured value ((Δ1) described above also obtains a corrected value comprising a difference (Δ2) between two dissolved oxygen  concentration values, wherein the two dissolved oxygen concentration values are obtained by measuring a concentration of dissolved oxygen in either the sample water or the treated water using the first and the second dissolved oxygen concentration measuring analyzers, and calculating a corrected concentration of hydrogen peroxide in the sample water from the equation (Δ1-Δ2) x (68/32). 
Claims 2-3 and 5-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims for the same reasons as set forth above.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Sundstrom who teaches of a method and system for determining a composition of water containing a hydrogen peroxide removal unit and a dissolved oxygen analyzer; JP 2012063303 (Murayama et al) who teach of a device and method for measuring hydrogen peroxide concentration that includes a hydrogen peroxide decomposing means and a dissolved oxygen concentration measuring means; JP 2012061443 (Murayama et al) who teach of an apparatus and a method for manufacturing pure water; JP 2018025454 (Hotta) who teaches of a hydrogen peroxide analysis analyzer and method; and JP 55143437 (Takehara) who teaches of a detection monitor for hydrogen peroxide and dissolved oxygen. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        January 3, 2022